Citation Nr: 0936871	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
identified as a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from March 1989 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision the RO in part denied 
service connection for a depressive disorder and for a 
bilateral knee disability.  The veteran timely perfected 
claims for each of these.  
 
The veteran testified before the undersigned at a Travel 
Board hearing at the RO in August 2007.  

In a January 2008 decision the Board in part remanded the 
case to the RO for further development with respect to the 
claims noted above.  In an April 2008 rating decision, the RO 
granted service connection for bilateral knee disabilities.  
Thus, the bilateral knee disorder claim is no longer before 
the Board on appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
depressive disorder was present in service; that any current 
depressive disorder is related to service; and that any 
psychosis manifested itself to a compensable degree within a 
year following separation from active duty.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated 
during military service; and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in letters in December 2003 and July 
2008.  Those letters in combination notified the Veteran of 
the requirements to establish entitlement to service 
connection; of VA's responsibilities in obtaining information 
to assist the Veteran in completing her claim; and of the 
Veteran's duties in obtaining information and evidence to 
substantiate her claim.  The letters provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains 
service treatment records, and VA and private treatment 
records, including VA examination reports.  The Veteran has 
not indicated any records outstanding that need to be 
obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2008).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2008).



III.  Analysis of the Merits of the Claim

The Veteran is claiming entitlement to service connection for 
a depressive disorder.  
At the time of discharge from service, the Veteran's report 
of medical history shows that she reported having had 
depression or excessive worry.  In the physician's summary 
and elaboration of pertinent data, the examiner commented 
indicating that the report of depression or excessive worry 
was associated with situational anxiety not considered 
disabling.  On examination at that time, the examiner 
evaluated the Veteran's psychiatric condition as normal.  
Otherwise, the service treatment records contain no 
complaints, findings, or diagnoses indicating any psychiatric 
condition.

VA treatment records dated from 1999 to 2009 include a 
September 1999 assessment, which shows that the Veteran was 
assessed as having no emotional/psychological factors causing 
a barrier to learning.  A November 2000 psychology screening 
record shows that the Veteran reported having no problems of 
a psychological nature, and she had good support and coping 
skills, and was not in need of referral at that time.  The 
Veteran's mental status was assessed as alert and motivated 
to learn.  

The first clinical evidence of a depressive disorder is shown 
in a March 2004 VA treatment record, which contains an 
impression of depressed mood.  Another VA treatment record 
that month shows that a mood disorder screening test was 
positive.

An April 2004 VA mental health psychiatry clinic note shows 
that the Veteran presented with a chief complaint of anxiety 
and depression.  On mental status examination the Veteran had 
a depressed mood and affect.  The concluding impression was 
major depression, recurrent, moderate, without psychotic 
features.

Private treatment records from the late 1990s through July 
2004 show mostly treatment for physical conditions, but do 
have some notations listing depression and anxiety as 
problems.

During an August 2004 VA examination the Veteran reported a 
history of mild depression prior to service, which she 
reports started getting worse while in service in the Navy on 
a ship.  After examination the assessment was that the 
Veteran was having recurrent depressive symptoms that had 
worsened.  The Axis I diagnosis was major depressive 
disorder, recurrent.

The report of a February 2008 VA examination shows that the 
Veteran reported that she was receiving treatment for her 
mental disorder in the form of anti-depressant medication.  
She reported symptoms of being irritable, depressed, and 
tearful without reason, on a daily basis and of moderate 
severity.  After examination the examiner recorded an Axis I 
diagnosis of major depressive disorder.  The examiner 
commented that the Veteran was first depressed in 1997 and 
sought treatment at that time, treatment that was currently 
ongoing.

The report of a December 2008 VA examination shows that the 
purpose of the report was to provide an opinion as to whether 
the Veteran's major depressive disorder was due to or a 
result of service.  The examiner noted that records indicated 
the Veteran had a traumatic divorce in 1997, and that this 
was when she reported that her depression began.  She was 
screened at a VA mental health clinic in 1999 and 2000, when 
no mental health issues were reported.  The first recorded VA 
treatment was in 2004, when she reported feeling depressed 
due to financial problems, being a single parent, having ill 
parents, and being in an unsupportive relationship. The 
examiner noted that in 2005 the Veteran had psychotic 
symptoms, and became paranoid at work.  

Based on the foregoing, the examiner opined that the 
Veteran's major depressive disorder was not caused by or a 
result of military experience.  In sum, the examiner opined 
that there was no evidence the veteran suffered with 
depression before her traumatic divorce in 1997.  The 
examiner opined that the symptoms were situational due to her 
divorce; and that her symptoms had increased to the point of 
psychosis as the stressors in her life became more severe.  
The examiner opined that there was no evidence that any of 
this was related to her military experience.  

During an August 2007 Travel Board hearing the Veteran 
testified that she had some related problems during service 
but was not treated at that time and dealt with them herself. 

While the record shows that the Veteran has a current 
depressive disorder, the preponderance of the evidence is 
against the finding that the depressive disorder is related 
to service.  Psychiatric problems were not shown during 
service or at separation.  The earliest date associated with 
treatment records indicating there was a depressive disorder 
was in 2004, approximately 12 years after separation from 
service.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).

The opinion given by the VA examiner at the December 2008 VA 
examination was that there was no relationship between the 
Veteran's depressive disorder and service.  That examiner 
based the opinion on a review of the record as discussed 
above.  There are no opinions contrary to this one.  The 
single opinion against service connection is consistent with 
the record as contained in the claims file and discussed 
earlier above.  

Further, there is no evidence of a psychosis within the first 
year after service so as to warrant service connection on the 
basis of the relevant regulatory presumption under 38 C.F.R. 
§ 3.385.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's assertion that her depressive disorder is due 
to service, standing alone, are insufficient to establish 
service connection.  Though the veteran is competent to 
describe associated symptoms, she is not a medical 
professional and is not competent to make a medical diagnosis 
or opinion as to etiology of a medical condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against the claim for 
service connection for a depressive disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disorder, 
identified as a depressive disorder, is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


